Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 30, 2022

                                            No. 04-22-00399-CV

                                        IN RE Richard A. GARCIA

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-CI-12755
                           Honorable John D. Gabriel Jr., Judge Presiding


                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

        On June 29, 2022, relator filed a Petition for Writ of Mandamus and an Emergency
Motion to Stay the Enforcement Order the trial court signed on June 7, 2022. This court believes
a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than July 15, 2022. Any such response must conform to Texas
Rule of Appellate Procedure 52.4. The respondent and the real party in interest may also file a
response to the Emergency Motion to Stay.

           We GRANT the Emergency Motion to Stay, in part, as follows:

                  1.     The following findings contained in the Enforcement Order the trial court
           signed on June 7, 2022 are STAYED pending further order of this court:
                  • Violation 20 (February 2021);
                  • Violation 21 (March 2021);
                  • Violation 22 (April 2021);
                  • Violation 23 (May 2021);
                  • Violation 24 (June 2021);
                  • Violation 28 (July 2021);

1
 This proceeding arises out of Cause No. 2017-CI-12755, styled In the Matter of the Marriage of Elizabeth J. Ranft-
Garcia and Richard Anthony Garcia and in the Interest of J.E.R.G., a Child, pending in the 37th Judicial District
Court, Bexar County, Texas, the Honorable John D. Gabriel Jr. presiding.
       •    Violation 29 (August 2021);
       •    Violation 30 (September 2021); and
       •    Violation 31 (October 2021).

       2.      The contempt of relator is STAYED pending further order of this court.

        3.     The award of attorney’s fees requiring relator to pay $10,485.00
“attorney’s fees, expenses, and costs . . . . on or before the 30th day after the date this
judgment is signed” is STAYED pending further order of this court.


It is so ORDERED on June 30, 2022.

                                                     PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             CLERK OF COURT